DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 2/18/2021 have been received and entered. Claim 1 has been amended. Claims 1-19 are pending in the application.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowable over the prior art of record because the amendment submitted by the applicants included the limitations that clarified the claimed invention to overcome the rejection in the record. The closest prior art, Levine (US 20120308409) discloses fluid flow meter includes pumping cycle, fluid collection reservoir, sensor functional associated with the fluid collection, controller adapted to trigger operation of pumping cycle, wherein the controller including memory for storing operation parameters, operational logs, calibration data indicating characteristics of pump, sensor, reservoir, conduit, determining amount of fluid pump and estimating a flow rate with functionally associated clock circuitry (e.g. pars 0006-0007 and 0129-0130). Therefore, in combination of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The reference of Levine (US 20120308409) discloses fluid flow meter includes pumping cycle, fluid collection reservoir, sensor functional associated with the fluid collection, controller adapted to trigger operation of pumping cycle, wherein the controller including memory for storing operation parameters, operational logs, calibration data indicating characteristics of pump, sensor, reservoir, conduit, determining amount of fluid pump and estimating a flow rate with functionally associated clock circuitry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






	/BRYAN BUI/               Primary Examiner, Art Unit 2865